DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 Status of the Claims
Claims 1-17 were previously pending and subject to a final office action mailed 06/23/2020. Claims 1-2, 10-12, and 15-17 were amended; claims 8-9 and 13-14 were cancelled, and no claim was added in a reply filed 09/23/2020. Therefore claims 1-7, 10-12 and 15-17 are currently pending and subject to the non-final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 was considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks p. 9-13, filed 09/23/2020, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-17 has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10/15 recites “wherein the search condition specifies a desired facility room capacity” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “wherein a search condition specifies a desired facility room capacity”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (KR 2011-0121494).
As per claim 1, Koh discloses a terminal apparatus comprising: 
a camera configured to capture an image (paragraph 13) ; and 
a processor configured to: 
transmit, to a reservation server, terminal information indicating a position of the terminal apparatus (paragraph 13); 
receive, from the reservation server, facility information indicating a facility, a position of the facility, and a positional relationship between the facility and the terminal apparatus satisfying a predetermined condition (paragraph 13-15, 31-33 fig.3a, facility information around the location and in the viewing angle of the terminal are received) ; 
control a display to display a camera-generated image captured by the camera and an air tag on the camera-generated image at a position corresponding to the position of the facility indicated by the facility information (paragraph 35-36, 39, fig. 3a, 
based on receiving a user input on the air tag, control the display to display an interface including search conditions for the facility, the search conditions including date and time (paragraph 40-46, fig. 3b-4, when the facility is selected, the reservation information screen is chosen to search and reserve a space within the facility) and 
execute reservation processing for reserving the facility satisfying the search conditions (paragraph 44-46, the reservation for the specific room included in the reservation information is performed and reservation information is returned to the terminal). 

As per claim 2, Koh discloses wherein the processor is further configured to: control the display to display a first reservation screen displaying the camera- generated image and the air tag on the camera-generated image when a state of the terminal apparatus satisfies a first condition (paragraph 35-40, the terminal displays bookable facilities around the location of the terminal and in the field of view of the terminal as well. Examiner interprets the terminal location and/or angle of view as first condition), and control the display to display a second reservation screen different from the first reservation screen when the state of the terminal apparatus does not satisfy the first condition (paragraph 35-40, changing the location and/or angle of view of the terminal will display a different reservation screen for different facilities to the user). 
As per claim 3, Koh discloses wherein the processor is further configured to: receive the facility information from the reservation server when the state of the terminal apparatus satisfies the first condition, and receive the second reservation screen from the reservation server when the state of the terminal apparatus does not satisfy the first condition (paragraph 35-40, the terminal receives the facility information corresponding to a first location and/or angle of view of the terminal, changing the first location and/or angle of view of the terminal will result in receiving different facility information which in combination with the angle of view of the terminal result in a different reservation screen ).

As per claim 4, Koh discloses wherein the processor is further configured to: transmit the terminal information to the reservation server to request for the facility information when the state of the terminal apparatus satisfies the first condition, and request for the second reservation screen from the reservation server when the state of the terminal apparatus does not satisfy the first condition  (paragraph 35-40, the terminal will request the facility information corresponding to a first location and/or angle of view of the terminal, changing the first location and/or angle of view of the terminal will result in receiving different facility information which in combination with the angle of view of the terminal result in a different reservation screen).

As per claim 5, Koh discloses wherein the first condition establishes that the terminal apparatus is located or is not located within a predetermined space which is set in advance 

As per claim 6, Koh discloses wherein the first condition establishes that a positional relationship between the terminal apparatus and the facility satisfies or does not satisfy a predetermined condition (paragraph 35-40, the facilities of a first location and viewing angle of the terminal are shown in relation to said first location and viewing angle. Therefore, showing the facilities of a first location and viewing angle is interpreted as satisfying the first condition).

As per claim 12, Koh discloses a reservation server comprising:
A processor configured to:
	 Receive, from a terminal apparatus, terminal information indicating a position of the terminal apparatus (paragraph 13-15, 31-33 fig.3a, the server received location information of the terminal);
	Transmit, to the terminal apparatus, facility information indicating a facility, a position of the facility, and appositional relationship between the facility and the terminal apparatus satisfying a predetermined condition (paragraph 13-15, 31-33 fig.3a, facility information around the location and in the viewing angle of the terminal are received from the server);
	Based on receiving user inputs on an air tag on a camera generated image captured by a camera of the terminal apparatus and an interface including search conditions for the facility, the search conditions including date and time (paragraph 40-
Receive, from the terminal apparatus, reservation information and the search conditions for reserving the facility indicated by the facility information (paragraph 40-46, fig. 3b-4, when the facility is selected, the reservation information screen is chosen to search and reserve a space within the facility. The reservation information for the specific room are sent to the server);
Perform reservation processing for reserving the facility satisfying the search conditions (paragraph 44-46, the reservation for the specific room included in the reservation information is performed). 

As per claim 16, Koh discloses wherein the processor is further configured to: transmit, when a state of the terminal apparatus satisfies a first condition, the facility information to the terminal apparatus, and transmit, when the state of the terminal apparatus does not satisfy the first condition, a reservation screen different from a screen having displayed on a camera-generated image to the terminal apparatus (paragraph 35-40, the terminal receives the facility information corresponding to a first location and/or angle of view of the terminal, changing the first location and/or angle of view of the terminal will result in receiving different facility information which in combination with the angle of view of the terminal result in a different reservation screen ).

As per claim 17, Koh discloses a processing method of a terminal apparatus, the method comprising:
 transmitting, to a reservation server, terminal information indicating a position of a terminal apparatus (paragraph 13-15, 31-33 fig.3a, the server received location information of the terminal);
receiving, from the reservation server, facility information indicating a facility, a position of the facility, a positional relationship between the facility and the terminal apparatus satisfying a predetermined condition  (paragraph 13-15, 31-33 fig.3a, facility information around the location and in the viewing angle of the terminal are received from the server); 
displaying a camera-generated image captured by a camera and air tag on the camera-generated image at a position corresponding to the position of the facility indicated by the facility information  (paragraph 35-36, 39, fig. 3a, the information of the facilities around the location and in the viewing angle of the terminal are displayed to the user. The icon of the facility is displayed on the positional information of the facility);
 based on receiving a user input on the air tag, control the display to display an interface including search conditions for the facility, the search conditions including date and time  (paragraph 40-46, fig. 3b-4, when the facility is selected, the reservation information screen is chosen to search and reserve a space within the facility. The reservation information for the specific room are sent to the server which includes the date and time); and 
executing reservation processing for reserving the facility satisfying the search conditions (paragraph 44-46, the reservation for the specific room included in the reservation information is performed and reservation information is returned to the terminal)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 2011-0121494), as disclosed in the rejection of claim 6, in further view of Huang (US 2014/0120887).
As per claim 7, Koh discloses displaying submitting a search query to display AR content/facility around a first condition of the terminal (paragraph 35-40, displaying facilities information around a first location and/or viewing angle of a terminal). However, Koh does not disclose that wherein the first condition requires that a distance between the terminal apparatus and the facility is equal to or less than a reference value. However, Huang discloses 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching of Koh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 2011-0121494), as disclosed in the rejection of claim 1 and 12, in further view of Huang (US 2014/0120887) and Bisht (US 2010/0125478).
As per claim 10, Koh discloses wherein the search condition specifies availability , and wherein the processor is further configured to control the display to display the air tag on the camera-generated image at the position corresponding to the position of the facility, the facility satisfying the search condition, and the positional relationship between the facility and the terminal apparatus satisfying the predetermined condition (paragraph 36-40, the terminal displays facilities that are around the location of the terminal and available for reservation). However, Koh does not disclose that multiple search parameters can be set for the available facilities around the location of the terminal. However, Huang discloses setting multiple search 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching of Koh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Koh in view of Huang do not disclose that a desired facility room capacity is part of the search parameters, but Bisht discloses a desired facility room capacity as part of search parameters (paragraph 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include room capacity in search parameters as in Bisht in the system executing the method of Koh in view of Huang. As in Bisht, it is within the capabilities of one of ordinary skill in the art to include the search for available facilities with a certain room capacity to Koh in view of Huang’s invention with the predictable result of filtering the search result as needed in Koh in view of Huang.

As per claim 15, Koh discloses wherein the search condition specifies availability, and wherein the processor is further configured to transmit, to the terminal apparatus, the facility information indicating the facility, the position of the facility, the positional relationship between the terminal apparatus and the facility satisfying the predetermined condition 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching of Koh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Koh in view of Huang do not disclose that a desired facility room capacity is part of the search parameters and search result showing the facility being capable of accommodating the desired room capacity, but Bisht discloses a desired facility room capacity as part of search parameters and showing the facility being capable of accommodating the desired room capacity (paragraph 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include room capacity in search parameters and search result showing the facility being capable of accommodating the desired room capacity as in Bisht in the system executing the method of Koh in view of Huang. As in Bisht, it is within the capabilities of one of ordinary skill in the art to include the search for available facilities with a certain room capacity and search result showing the facility being capable of accommodating the desired room capacity to Koh in view .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 2011-0121494), as disclosed in the rejection of claim 1, in further view of Huang (US 2014/0120887)  in further view of Markoff (US 2018/0101894).
As per claim 11, Koh discloses wherein the processor is further configured to: 4 Appln. No.: 15/861,824 control the display to display, when the air tag is operated, an input screen including an entry field for inputting details of a reservation including date and time (fig. 3b-4, paragraphs 36-46) and control the display to display, when a distance between the terminal apparatus and the facility is nearby, the input screen including a date of use field inputted with dates (fig. 3b-4, paragraphs 36-46).
However, Koh does not disclose but Huang discloses setting a distance between the terminal apparatus and the facility to equal to or less than a reference value (paragraph 186-193, the search query to display AR content around the location of the terminal contains search radius condition which would require for a distance between the terminal apparatus and the facility to be equal or less than a reference value). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching of Koh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Markoff in the teaching of Koh in view of Masato in order to receive on-demand user-based services (paragraph 76).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628